                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


In re: MISBAH ABDUL-KAREEM                              Civil No. 18-cv-2923 (SRN/HB)

                                                                     ORDER


       On November 27, 2018, this action was dismissed for lack of jurisdiction and

Judgment was entered. See Doc. Nos. 4, 5. Specifically, the Court adopted the

recommendation of the Magistrate Judge to dismiss this matter because the presumed-

Complaint filed by Abdul-Kareem, titled “A sworn and written statement in regards to my

Money Project of 2017” [Doc. No. 1], failed to state a legal controversy.

       On December 4, 2018, the Court received a one-page Motion from Abdul-Kareem,

entitled “To Continue and also Re-State the Defendant while explaining my Legal

‘Controversy.’” [Doc. No. 6.] In the motion, Abdul-Kareem sets forth additional

information about his “Money Project,” but fails to explain how he has standing to bring

the action or what relief he seeks from the Court. “Article III restricts federal courts to the

resolution of cases and controversies.” Davis v. FEC, 554 U.S. 724, 732 (2008). As such,

the motion must be denied.

       Accordingly, based upon all the files, records and proceedings herein, IT IS

HEREBY ORDERED that the Motion to Continue [Doc. No. 6] is DENIED.

Dated: March 5, 2019
                                           s/Susan Richard Nelson
                                           SUSAN RICHARD NELSON
                                           United States District Judge
